PER CURIAM.
Glenn Johnson, Jr., and Alton Louis Vaughn, Sr., appeal the district court’s1 dismissal of their lawsuit and denial of their motion for recusal. After careful de novo review, see Norwood v. Dickey, 409 F.3d 901, 903 (8th Cir.2005), we conclude that dismissal was proper under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim, see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (requirements to survive Rule 12(b)(6) motion to dismiss); Stone v. Harry, 364 F.3d 912, 914 (8th Cir.2004) (pro se complaints are to be construed liberally, but must allege sufficient facts to support claims advanced); Frey v. City of Herculaneum, 44 F.3d 667, 672 (8th Cir.1995) (complaint fell short of meeting even liberal standard for notice pleading where it was entirely conclusory and gave no idea what acts individual defendants were accused of that could result in liability); see also Phipps v. FDIC, 417 F.3d 1006, 1010 (8th Cir.2005) (court may affirm dismissal on any basis supported by record); Norwood, 409 F.3d at 903-04 (federal courts should abstain from hearing federal cases when there is ongoing state judicial proceeding which implicates important state interests, and when that proceeding affords adequate opportunity to raise federal questions presented). We also conclude that the district court did not abuse its discretion in denying the recusal motion. See Hooker v. Story, 159 F.3d 1139, 1140 (8th Cir.1998) (per curiam) (standard of review).
Accordingly, we affirm the judgment. We deny appellee Larry Maddox’s motion *717to strike appellants’ brief or dismiss the appeal.

. The Honorable Gary A. Fenner, United States District Judge for the Western District of Missouri.